Case 2:18-cv-12924-NGE-RSW ECF No. 11 filed 11/14/18                    PageID.71      Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Amy Wang,

                                   Plaintiff(s),
 v.                                                    Case No. 2:18−cv−12924−NGE−RSW
                                                       Hon. Nancy G. Edmunds
 Board of Regents of the
 University of Michigan, et al.,

                                   Defendant(s),



                                      NOTICE TO APPEAR

   You are hereby notified to appear before District Judge Nancy G. Edmunds at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
805, Detroit, Michigan, for the following proceeding(s):

      • SCHEDULING CONFERENCE: December 4, 2018 at 10:15 AM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/L. Bartlett
                                                   Case Manager

Dated: November 14, 2018
